Name: Commission Regulation (EC) No 1616/95 of 4 July 1995 amending Annex VII of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries, to take into account Council Regulation (EC) No 3036/94 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  cooperation policy;  trade;  international trade
 Date Published: nan

 5. 7 . 95 I EN I Official Journal of the European Communities No L 154/3 COMMISSION REGULATION (EC) No 1616/95 of 4 July 1995 amending Annex VII of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries , to take into account Council Regulation (EC) No 3036/94 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 (') of 12 October 1993 on common rules for imports of certain textile products from third countries, as last amended by Commission Regulation (EC) No 3289/94 (2), and in particular Article 19 in conjunction with Article 17 thereof, Whereas Council Regulation (EC) No 3036/94 (3) establi ­ shing economic outward processing arrangements appli ­ cable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries entered into force on 1 January 1995 ; Whereas pursuant to Article 3 (4) of Regulation (EC) No 3036/94 specific outward processing amounts shall be set aside for past beneficiaries ; Whereas pursuant to Article 4 of Regulation (EC) No 3036/94 prior authorizations shall be issued after confir ­ mation by the Commission that the requested quantities are available ; Whereas Annex VII to Regulation (EEC) No 3030/93, containing provisions related to the management of Community limits for outward processing traffic, should therefore be amended ; Whereas the measures provided for in this Regulation are in conformity with the opinion of the Textiles Committee , 1 . The last sentence of Article 4 ( 1 ) is replaced by the following : The Commission shall notify its confirmation that the requested amounts) are available for re-importation within the respective Community limits in accordance with the relevant Community regulations on economic outward processing.' 2 . The following is added after Article 4 (2) (d) : '(e) an indication as to whether the request relates to : (i) a past beneficiary applying for the quantities set aside under Article 3 (4) of in accordance with the fifth subparagraph of Article 3 (5) of Regulation (EC) No 3036/94 ; or (ii) an applicant under the third subparagraph of Article 3 (4) under Article 3 (5) of that Regula ­ tion.' 3 . The last sentence of Article 4 (5) is replaced by the following : 'Such unused quantities shall automatically be recre ­ dited to the quantities within the Community quanti ­ tative limits not set aside pursuant to the first subpara ­ graph of Article 3 (4) or to the fifth subparagraph of Article 3 (5) of Regulation (EC) No 3036/94. The quantities for which a renunciation has been made pursuant to the third subparagraph of Article 3 (4) of Regulation (EC) No 3036/94, shall automatically be added to the quantities within the Community quota that are not set aside pursuant to the first sub ­ paragraph of Article 3 (4) or to the fifth subparagraph of Article 3 (5) of the said Regulation . All such quantities as outlines in the preceding sub ­ paragraphs shall be notified to the Commission in accordance with paragraph 3 .'HAS ADOPTED THIS REGULATION : Article 1 Annex VII to Council Regulation (EEC) No 3030/93 is amended as follows : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (') OJ No L 275, 8 . 11 . 1993, p. 1 . (J) OJ No L 349, 31 . 12. 1994, p. 85. 0 OJ No L 322, 15. 12. 1994, p. 1 . No L 154/4 I EN I Official Journal of the European Communities 5. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1 995. For the Commission Leon BRITTAN Vice-President